DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on February 10, 2021.
Claims 1, 11, and 18 been amended and are hereby entered.
Claim 8 has been canceled.
Claims 1–7 and 9–20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed February 10, 2021 has been entered.  Claims 1–7 and 9–20 remain pending in the application.
Information Disclosure Statement
The Information Disclosure Statement submitted on January 19, 2021 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	

First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–7, 9, and 10 are directed to a process (“A method”), and claims 11–20 are directed to a machine (“An apparatus” and “A non-transitory storage medium”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 11–20, however, are directed to an abstract idea without significantly more.  For claim 11, the specific limitations that recite an abstract idea are:
receiving a request for a refund of a refund amount . . . relative to a payment transaction comprising a transaction reference; . . .
transmitting the refund request to an issuer financial institution (FI) . . . that maintains an account for a payer in the payment transaction;
receiving an authorization response to the refund request from the issuer FI . . .;
transmitting the response to an acquirer financial institution (FI) . . . that provides financial services to a recipient in the payment transaction;
transmitting the authorization response to an acquirer financial institution (FI) . . . that provides financial services to a recipient in the payment transaction;
transmitting a first transfer message to the issuer FI . . . directing the issuer financial institution to credit the refund amount to the payer’s account and 
transmitting a second transfer message to the acquirer FI . . . to debit the refund amount from the recipient’s account; and
settling the refund amount from the acquirer FI . . . to the issuer FI . . ..
The claims, therefore, recite refunding a payment transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  This is an abstract idea because, but for the generic machinery in the claims, the process is transaction that could be performed between humans alone.  The additional elements of the claims are various generic computer components to implement this abstract idea (“real-time payment network”, “processor”, “memory”, “payment network”, “financial institution (FI) computer”, “network settlement system”, “e-commerce”, “payment card network messaging system”, and “non-transitory storage medium”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to transmit and settle a refund request.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 11 is not patent eligible.
Independent claim 18 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 11.  There are no additional elements recited in this claim other than the generic computer parts discussed above.  The only difference is that the features of claim 11 are implemented by computer program instructions in claim 18.  Thus, because the same analysis should be used for all categories of claims, claim 18 is also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9, 10, 12–17, 19, and 20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 12, 13, 19, and 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the transaction recited in claims 11 and 18 by further specifying the participants in the transaction—“a customer” and “a merchant”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 14, and 15, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the transaction recited in claim 11 by further specifying where the transaction takes place—“in a retail store” and 
For claim 16, the additional recited limitations of this claim merely further narrows the abstract idea discussed above.  This dependent claim only narrows the refund request recited in claim 11 by further specifying how the request is transmitted—“via a payment card network messaging system”.  The limitations of this claim fails to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 17, the additional recited limitations of this claim merely further narrows the abstract idea discussed above.  This dependent claim only narrows the refund request recited in claim 11 by further specifying what the request consists of—“data that indicates the refund amount”.  The limitations of this claim fails to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its 
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5 U.S.C. 103 as being unpatentable over Powell et al., U.S. Patent App. No. 2014/0006264 (“Powell”) in view of Foth et al., U.S. Patent No. 7,318,047 (“Foth”); Miles, U.S. Patent App. No. 2016/0371680 (“Miles”); Phillips et al., U.S. Patent App. No. 2017/0243220 (“Phillips”); and Wical, U.S. Patent App. No. 2002/0161698 (“Wical”).
For claim 1, Powell teaches:
A method for providing a refund amount to a payer's account for a payment transaction that occurred using a real-time payment network comprising (¶ 23: example data flow for cardholder transaction chargebacks): 
receiving, by a supplemental payment services computer from a payment network, a request for a refund of a refund amount relative to a payment transaction (¶ 23: chargeback request for transaction with transaction data; ¶ 24: settlement amount; ¶ 32: chargeback settlement processing computer system communicates with payment card system to receive chargeback messages) comprising a transaction reference (¶ 23: transaction data relating to original transaction; ¶ 25: transaction identified);
receiving, by the supplemental payment services computer, an authorization response to the refund request (¶ 45: interchange network and third party processor receives settlement response from issuer)  . . .;
transmitting, by the supplemental payment services computer, the . . . response to an acquirer financial institution (FI) computer of an acquirer FI (¶ 23: chargeback transactions transmitted to acquiring banks from issuer processor and payment network; ¶ 45: chargeback response presented acquiring bank by interchange network; ¶ 40: computers of acquiring bank) that provides financial services to a recipient in the payment transaction (¶ 39: acquiring bank with merchant from transaction);
 . . . the issuer FI computer . . . the issuer financial institution . . . maintained by the issuer financial institution (¶ 45: settlement with issuer);
 . . . the acquirer FI computer (¶ 45: settlement with acquiring bank)  . . .; and
settling the refund amount from the acquirer FI computer to the issuer FI computer via a payment card account network settlement system (¶ 45: interchange network for settling chargeback transactions; ¶ 46: chargeback settlement system).
Powell does not teach: determining, by the supplemental payment services computer, based on the transaction reference that the payment transaction was effected in a real-time payment network; transmitting, by the supplemental payment services computer, the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction; an authorization response . . . from the issuer FI computer; the authorization response to an acquirer financial institution; transmitting a first transfer message . . . directing . . . to credit a refund amount to the payer’s account and to debit a settlement holding account; and transmitting a second transfer message . . . to debit the refund amount from the recipient’s account.
	Foth, however, teaches:
transmitting, by the supplemental payment services computer, a first transfer message . . . directing . . . to credit the refund amount to the payer’s (col. 8, lines 38–57: refund given to buyer’s credit card and dispute account is debited by broker computer); and 
transmitting, by the supplemental payment services computer, a second transfer message . . . to debit the refund amount from the recipient’s account (col. 8, lines 40-50: merchant account debited by refund amount by broker computer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell by adding the refunding from Foth.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating refunds while still ensuring their accuracy—a benefit explicitly disclosed by Foth (col. 2, lines 30–38: need for making refunds easy in online system, but still preventing abuse of refund system; col. 2, lines 42–60: invention in part processes refund request through vault).
The combination of Powell and Foth does not teach: determining, by the supplemental payment services computer, based on the transaction reference that the payment transaction was effected in a real-time payment network; transmitting, by the supplemental payment services computer, the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction; an authorization response . . . from the issuer FI computer; and the authorization response to an acquirer financial institution.+




an authorization response . . . from the issuer FI computer (¶ 21: response from issuing banks approving or declining a transaction; ¶ 81: various computers can be used); and 
the authorization response to an acquirer financial institution (¶ 21: response from issuer sent to acquiring bank from card network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell and the refunding in Foth by adding the issuer response from Miles.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving transaction security—a benefit explicitly disclosed by Miles (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, and Miles are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
The combination of Powell, Foth, and Miles does not teach: determining, by the supplemental payment services computer, based on the transaction reference that the payment transaction was effected in a real-time payment network; and transmitting, by the supplemental payment services computer, the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction.



transmitting, by the supplemental payment services computer, the refund request to an issuer financial institution (FI) computer of an issuer FI (¶ 45: chargeback blocking computing device and payment processor may send chargeback message to issuer computer) that maintains an account for a payer in the payment transaction (¶ 17: account related to issuer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, and the issuer response in Miles by adding the refund to issuer from Phillips.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more efficiently allowing issuer approval—through a chargeback blocking device—a benefit explicitly disclosed by Phillips (¶ 2–3: need for improving bandwidth required for chargeback processes, such as presentment to issuer; ¶ 4: invention addresses issues in part through chargeback blocking computing device).  Powell, Foth, Miles, and Phillips are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these methods together.
The combination of Powell, Foth, Miles, and Phillips does not teach: determining, by the supplemental payment services computer, based on the transaction reference that the payment transaction was effected in a real-time payment network.
	Wical, however, teaches:
determining, by the supplemental payment services computer, based on the transaction reference that the payment transaction was effected in a real-(¶ 29–30: separate machine receives transaction and determines that it is a real-time transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the issuer response in Miles, and the refund to issuer in Phillips by adding the real-time transaction determination from Wical.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing processing speed of transactions—a benefit explicitly disclosed by Wical (¶ 2–4: invention manages multiple electronic transactions to enhance processing speeds).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these methods together.
For claim 2, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 1 above, and Powell further teaches:
The method of claim 1, wherein the payer participated as a customer in a purchase transaction settled by the payment transaction (¶ 39: cardholder purchase).
For claim 3, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 2 above, and Powell further teaches:
The method of claim 2, wherein the recipient participated as a merchant in the purchase transaction (¶ 39: purchase with merchant).


For claim 4, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 3 above, and Miles further teaches:
The method of claim 3, wherein the purchase transaction occurred in a retail store operated by the merchant (¶ 22: transaction with brick and mortar store).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the refund to issuer in Phillips, and the real-time transaction determination in Wical by adding the in-store transactions from Miles.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving transaction security—a benefit explicitly disclosed by Miles (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 5, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 3 above, and Miles further teaches:
The method of claim 3, wherein the purchase transaction was an e-commerce transaction (¶ 22: transaction with online store).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the refund to issuer in Phillips, and the real-time transaction determination in Wical by (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 6, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 1 above, and Powell further teaches:
The method of claim 1, wherein the request and the response are transmitted, at least in part, via a payment card network messaging system (¶ 32, 48: chargeback settlement (CSP) system for sending and receiving messages, in communication with payment card system).
For claim 7, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 1 above, and Powell further teaches:
The method of claim 1, wherein the request includes data that indicates the refund amount (¶ 23: transaction data relating to original transaction; ¶ 24, 26: net settlement amount included).
For claim 9, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 1 above, and Miles further teaches:
The method of claim 1, wherein the request includes a token that represents the payer’s account (¶ 60: token associated with payment account).
(¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 10, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 7 above, and Miles further teaches:
The method of claim 7, wherein the payer’s account is a demand deposit account (¶ 36: payer account may be demand deposit account).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the refund to issuer in Phillips, and the real-time transaction determination in Wical by adding the demand deposit account from Miles.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving transaction security—a benefit explicitly disclosed by Miles (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been 
For claim 11, Powell teaches:
An apparatus for providing a refund amount to a payer's account for a payment transaction that occurred using a real-time payment network comprising (¶ 46: example system for cardholder transaction chargebacks): 
a processor (¶ 60: processor); and
a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform functions as follows (¶ 60: instructions stored on memory executed by processor):  
receiving a request for a refund of a refund amount from a payment network relative to a payment transaction (¶ 23: chargeback request for transaction with transaction data; ¶ 24: settlement amount) comprising a transaction reference (¶ 23: transaction data relating to original transaction; ¶ 25: transaction identified);
receiving an authorization response to the refund request (¶ 45: interchange network and third party processor receives settlement response from issuer)  . . .;
transmitting the response to an acquirer financial institution (¶ 23: chargeback transactions transmitted to acquiring banks from issuer processor and payment network; ¶ 45: chargeback response presented acquiring bank by interchange network) that provides financial services to a recipient in the payment transaction (¶ 39: acquiring bank with merchant from transaction);
transmitting the . . . response to an acquirer financial institution (FI) computer of an acquirer FI (¶ 23: chargeback transactions transmitted to acquiring banks from issuer processor and payment network; ¶ 45: chargeback response presented acquiring bank by interchange network; ¶ 40: computers of acquiring bank) that provides financial services to a recipient in the payment transaction (¶ 39: acquiring bank with merchant from transaction);
 . . . the issuer financial institution  . . . the issuer FI computer . . . maintained by the issuer financial institution (¶ 45: settlement with issuer);
 . . . the acquirer FI computer (¶ 45: settlement with acquiring bank)  . . .; and
settling the refund amount from the acquirer FI computer to the issuer FI computer via a payment card account network settlement system (¶ 45: interchange network for settling chargeback transactions; ¶ 46: chargeback settlement system).
Powell does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction; an authorization response . . . from the issuer Fl computer; the 
	Foth, however, teaches:
transmitting a first transfer message . . . directing . . . to credit the refund amount to the payer’s account and to debit a settlement holding account (col. 8, lines 38–57: refund given to buyer’s credit card and dispute account is debited by broker computer); and 
transmitting a second transfer message . . . to debit the refund amount from the recipient’s account (col. 8, lines 40-50: merchant account debited by refund amount).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell by adding the refunding from Foth.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating refunds while still ensuring their accuracy—a benefit explicitly disclosed by Foth (col. 2, lines 30–38: need for making refunds easy in online system, but still preventing abuse of refund system; col. 2, lines 42–60: invention in part processes refund request through vault).
The combination of Powell and Foth does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an 
	Miles, however, teaches:
an authorization response . . . from the issuer Fl computer (¶ 21: response from issuing banks approving or declining a transaction; ¶ 81: various computers can be used); and 
the authorization response to an acquirer financial institution (¶ 21: response from issuer sent to acquiring bank from card network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell and the refunding in Foth by adding the issuer response from Miles.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving transaction security—a benefit explicitly disclosed by Miles (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.
The combination of Powell, Foth, and Miles does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; and transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction.


transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI (¶ 45: chargeback blocking computing device and payment processor may send chargeback message to issuer computer) that maintains an account for a payer in the payment transaction (¶ 17: account related to issuer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, and the issuer response in Miles by adding the refund to issuer from Phillips.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more efficiently allowing issuer approval—through a chargeback blocking device—a benefit explicitly disclosed by Phillips (¶ 2–3: need for improving bandwidth required for chargeback processes, such as presentment to issuer; ¶ 4: invention addresses issues in part through chargeback blocking computing device).  Powell, Foth, Miles, and Phillips are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
The combination of Powell, Foth, Miles, and Phillips does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network.
	Wical, however, teaches:
determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network (¶ 29–30: separate machine receives transaction and determines that it is a real-time transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the issuer response in Miles, and the refund to issuer in Phillips by adding the real-time transaction determination from Wical.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing processing speed of transactions—a benefit explicitly disclosed by Wical (¶ 2–4: invention manages multiple electronic transactions to enhance processing speeds).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 12, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 11 above, and Powell further teaches:
The apparatus of claim 11, wherein the payer participated as a customer in a purchase transaction settled by the payment transaction (¶ 39: cardholder purchase).
For claim 13, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 12 above, and Powell further teaches:
The apparatus of claim 12, wherein the recipient participated as a merchant in the purchase transaction (¶ 39: purchase with merchant).


For claim 14, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 13 above, and Miles further teaches:
The apparatus of claim 13, wherein the purchase transaction occurred in a retail store operated by the merchant (¶ 22: transaction with brick and mortar store).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the refund to issuer in Phillips, and the real-time transaction determination in Wical by adding the in-store transactions from Miles.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving transaction security—a benefit explicitly disclosed by Miles (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.
For claim 15, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 13 above, and Miles further teaches:
The apparatus of claim 13, wherein the purchase transaction was an e-commerce transaction (¶ 22: transaction with online store).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the refund to issuer in Phillips, and the real-time transaction determination in Wical by (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.
For claim 16, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 11 above, and Powell further teaches:
The apparatus of claim 11, wherein the request and the response are transmitted, at least in part, via a payment card network messaging system (¶ 32, 48: chargeback settlement (CSP) system for sending and receiving messages, in communication with payment card system).
For claim 17, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 11 above, and Powell further teaches:
The apparatus of claim 11, wherein the request includes data that indicates the refund amount (¶ 23: transaction data relating to original transaction; ¶ 24, 26: net settlement amount included).
For claim 18, Powell teaches:
A non-transitory storage medium storing program instructions, the program instructions operative to control a processor to provide a refund amount to a payer's account for a payment transaction that occurred using a real-time (¶ 35: computer-readable medium storing instructions; ¶ 46: example system for cardholder transaction chargebacks):  
receiving a request for a refund of a refund amount from a payment network relative to a payment transaction (¶ 23: chargeback request for transaction with transaction data; ¶ 24: settlement amount) comprising a transaction reference (¶ 23: transaction data relating to original transaction; ¶ 25: transaction identified);
receiving an authorization response to the refund request (¶ 45: interchange network and third party processor receives settlement response from issuer)  . . .;
transmitting the response to an acquirer financial institution (¶ 23: chargeback transactions transmitted to acquiring banks from issuer processor and payment network; ¶ 45: chargeback response presented acquiring bank by interchange network) that provides financial services to a recipient in the payment transaction (¶ 39: acquiring bank with merchant from transaction); 
transmitting the . . . response to an acquirer financial institution (FI) computer of an acquirer FI (¶ 23: chargeback transactions transmitted to acquiring banks from issuer processor and payment network; ¶ 45: chargeback response presented acquiring bank by interchange network; ¶ 40: computers of acquiring bank) that provides financial (¶ 39: acquiring bank with merchant from transaction); 
 . . . the issuer FI computer  . . . the issuer financial institution . . . maintained by the issuer financial institution (¶ 45: settlement with issuer);
 . . . the acquirer FI computer (¶ 45: settlement with acquiring bank)  . . .; and
settling the refund amount from the acquirer FI computer to the issuer FI computer via a payment card account network settlement system (¶ 45: interchange network for settling chargeback transactions; ¶ 46: chargeback settlement system).
Powell does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction; an authorization response . . . from the issuer Fl computer; the authorization response to an acquirer financial institution; transmitting a first transfer message . . . directing . . . to credit the refund amount to the payer’s account and to debit a settlement holding account; and transmitting a second transfer message . . . to debit the refund amount from the recipient’s account.
	Foth, however, teaches:
transmitting a first transfer message . . . directing . . . to credit the refund amount to the payer’s account and to debit a settlement holding account (col. 8, lines 38–57: refund given to buyer’s credit card and dispute account is debited by broker computer); and 
transmitting a second transfer message . . . to debit the refund amount from the recipient’s account (col. 8, lines 40-50: merchant account debited by refund amount).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell by adding the refunding from Foth.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating refunds while still ensuring their accuracy—a benefit explicitly disclosed by Foth (col. 2, lines 30–38: need for making refunds easy in online system, but still preventing abuse of refund system; col. 2, lines 42–60: invention in part processes refund request through vault).
The combination of Powell and Foth does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction; an authorization response . . . from the issuer Fl computer; and the authorization response to an acquirer financial institution.
	Miles, however, teaches:
an authorization response . . . from the issuer Fl computer (¶ 21: response from issuing banks approving or declining a transaction; ¶ 81: various computers can be used); and 
the authorization response to an acquirer financial institution (¶ 21: response from issuer sent to acquiring bank from card network).
(¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.
The combination of Powell, Foth, and Miles does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; and transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction.
	Phillips, however, teaches:
transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI (¶ 45: chargeback blocking computing device and payment processor may send chargeback message to issuer computer) that maintains an account for a payer in the payment transaction (¶ 17: account related to issuer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, and the issuer response in Miles by adding the refund to issuer from Phillips.  One of (¶ 2–3: need for improving bandwidth required for chargeback processes, such as presentment to issuer; ¶ 4: invention addresses issues in part through chargeback blocking computing device).  Powell, Foth, Miles, and Phillips are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
The combination of Powell, Foth, Miles, and Phillips does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network.
	Wical, however, teaches:
determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network (¶ 29–30: separate machine receives transaction and determines that it is a real-time transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the issuer response in Miles, and the refund to issuer in Phillips by adding the real-time transaction determination from Wical.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing processing speed of transactions—a benefit explicitly disclosed by Wical (¶ 2–4: invention manages multiple electronic transactions to enhance processing speeds).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic 
For claim 19, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 18 above, and Powell further teaches:
The storage medium of claim 18, wherein the payer participated as a customer in a purchase transaction settled by the payment transaction (¶ 39: cardholder purchase).
For claim 20, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 19 above, and Powell further teaches:
The storage medium of claim 19, wherein the recipient participated as a merchant in the purchase transaction (¶ 39: purchase with merchant).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments (Remarks, page 14, line 4–page 15, line 1) filed February 10, 2021, with respect to claims 1–7, 9, and 10 have been fully considered and are persuasive.  The rejection of claims 1–7, 9, and 10 under 35 U.S.C. 101 has been withdrawn in light of Applicant’s amendments and arguments. 
Applicant’s arguments filed on February 10, 2021 with respect to claims 11–20 have been fully considered but they are not persuasive.
First, Applicant argues that the claims do not recite the abstract idea of “methods of organizing human activity” because they permit merchants to obtain advantages of real-time payment systems while still allowing a refund service.  Providing a transaction refund, however, would still be encompassed within commercial interactions, as discussed above in the rejection certain methods of organizing human activity because human operation of machines does not qualify for such activities.  As Applicant further explains, however, interpersonal activities, such as transactions between people and sales activities, do fall within certain methods of organizing activity.  The claims therefore still recite a commercial interaction, even if they recite other elements as well.  Thus, claims 11–20 do recite an abstract idea.
Next, Applicant argues that the claims are integrated into a practical application because they improve the functionality of a real-time payment network through a supplemental payment services computer.  Applicant explains that the supplemental payment services computer addresses the lack of expeditious and transparent refunds in real-time payment network by facilitating such refunds for merchants.  Independent claims 11 and 18, however, do not recite a supplemental payment services computer facilitating the real-time payment refund.  The claims instead merely apply the refund process to a real-time payment network without further reciting how the technology is being improved.  As discussed in the rejection under 35 U.S.C. 101 above, the technology is only being used to implement the commercial transaction of a refund, rather than improving the technology itself in any way.  Thus, claims 11–20 do not include additional elements sufficient to integrate the claims into a practical application.  
Finally, Applicant argues that the claims provide a novel refund process other than what is well-understood, routine, and conventional.  Applicant explains that the supplemental payment 
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on February 10, 2021 with respect to claims 1–7 and 9–20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1, 11, and 18 and argues that the combination of Powell (U.S. Patent App. No. 2014/0006264), Foth (U.S. Patent No. 7,318,047), and Miles (U.S. Patent App. No. 2016/0371680) does not disclose these additional limitations.  Claims 1, 11, and 18, however, are currently rejected under 35 U.S.C. 103 over Powell in view of Foth, Miles, Phillips (U.S. Patent App. No. 2017/0243220), and Wical (U.S. Patent App. No. 2002/0161698).  Thus, Applicant’s arguments with respect to claims 1, 11, and 18 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 11, and 18, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1, 11, and 18 are currently rejected under 35 U.S.C. 103 over Powell in view of Foth, Miles, Phillips, and Wical.  Thus, Applicant’s arguments with respect to claims 2–7, 9, 10, 12–17, 19, and 20 are moot.
Examiner Notes
Claims 1–7, 9, and 10 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with significantly more.
Claims 1–7, 9, and 10 recite refunding a payment transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  This is an abstract idea because the process is transaction that could be performed between humans alone.  
Claims 1–7, 9, and 10, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims involve a supplemental payment services computer, which allows for refund functionalities not previously available in real-time payment systems.  The claims therefore improve the real-time payment technology itself, rather than merely applying real-time payments to the abstract idea, as explained further in the specification (page 1, lines 29–32: “Real-time payment networks do not support refund transactions or reversals of payment transactions. Accordingly an issue arises concerning how to implement a refund when the customer returns purchased goods to the merchant for a refund in the context of a P2M payment via a real-time payment network.”; page 2, lines 20–23: “[A]fter a purchase transaction that utilized real-time payment, a refund or similar transaction is requested by a merchant to its acquirer bank.  Messaging proceeds via a payment card network and a supplemental payment services computer to obtain authorization of the refund by the issuer.”).  Thus, the limitations of claims 1–7, 9, and 10 in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1–7, 9, and 10 are not rejected under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Those prior art references are as follows:
Larko et al., U.S. Patent App. No. 2017/0330196, discloses dispute analyzer for processing chargeback disputes.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696